             Case 1:17-cr-00300-DAD-BAM Document 33 Filed 10/18/19 Page 1 of 3

 1 McGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   ROBIN TUBESING
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4083
 5 Facsimile: (559) 497-4099
   Robin.Tubesing2@usdoj.gov
 6
   Attorneys for United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-00300-DAD-BAM

12                                 Plaintiff,            UNITED STATES’ MOTION FOR LEAVE TO
                                                         ISSUE SUBPOENAS
13                          v.

14   CHESTER L. NEAL, JR.,
                                                         EX PARTE
15                                Defendant.

16

17           The United States of America moves this court to enter an order permitting it to issue early

18 return subpoenas pursuant to Rule 17(c) of the Federal Rules of Criminal Procedure, and in support

19 states:

20           Chester L. Neal, Jr., (“Neal”) executed a plea agreement by which he pled guilty to one count of

21 mail fraud on July 2, 2019. (Dkt. 28) In the plea agreement, Neal agreed to pay mandatory restitution to

22 his victims and he agreed to pay additional restitution arising from all relevant conduct. (Dkt. 28 at 3)

23           From around July 2008 through around December 2017, Neal defrauded at least 35 victims.

24 (Dkt. 28 at A-1) Specifically, Neal secured government contracts and then induced vendors into

25 performing the work required by the contracts without paying them. (Dkt. 28 at A-1) Restitution is no

26 less than $2,869,945.32 and no more than $3,734,927.50. (Dkt. 28 at 3)

27           Under the plea agreement, Neal agreed to provide the United States with financial information

28 and documents within three weeks of his change of plea hearing, which was held on August 19, 2019.


      UNITED STATES’ MOTION FOR LEAVE TO ISSUE           1
      SUBPOENAS
            Case 1:17-cr-00300-DAD-BAM Document 33 Filed 10/18/19 Page 2 of 3

 1 (Dkt. 28 at 5) The United States sent a financial statement form to Neal’s counsel on July 3, 2019 for

 2 Neal to complete and return to the United States. The United States has not received any financial

 3 information or documents from Neal. Sentencing in this case is set for December 9, 2019, at 10:00 a.m.

 4 (Dkt. 32)

 5          The United States is informed and believes that Neal may have purchased real estate in Florida in

 6 July 2019 via an LLC created in May 2019. Because of Neal’s failure to complete and return a financial

 7 statement, the circumstances regarding the LLC and the real estate are largely unknown. The United

 8 States is concerned that Neal may be engaging in a pre-sentencing attempt to encumber assets and

 9 concealing the conduct by failing to provide the United States with the financial statement.

10                                                ARGUMENT

11          The United States seeks leave of the court under Rule 17(c) to subpoena the lenders associated

12 with the real estate transaction. Federal Rule of Criminal Procedure 17(c) allows this court to subpoena

13 documents or data for production. Fed. R. Crim. P. 17(c). This rule is available to the prosecution

14 provided:

15          (1) that the documents are evidentiary and relevant; (2) that they are not otherwise procurable

16          reasonably in advance of trial by exercising of due diligence; (3) that the party cannot properly

17          prepare for trial without such production and inspection in advance of trial and that the failure to

18          obtain such inspection may tend unreasonably to delay the trial; and (4) that the application is

19          made in good faith and is not intended as a general “fishing expedition.”

20 United States v. Rand, 835 F.3d 451, 462-63 (4th Cir. 2016) (citations omitted) (citing United States v.
21 Nixon, 418 U.S. 683, 699-700 (1974)). This requirement has been distilled into three requirements,

22 namely “‘(1) relevancy, (2) admissibility, [and] (3) specificity.’” Id. at 462 (quoting Nixon, 418 U.S. at

23 700)).

24          The United States asks the court to allow it to subpoena lender Fort Brooke Funding LLC and

25 lender Kevin Koehler IRA LLC for all documents related to the purchase of the Florida real estate that

26 occurred in July 2019. The documents are relevant to determine whether Neal has complied with the

27 plea agreement and whether Neal is encumbering assets to the detriment of victims. The information is

28 admissible since the documents produced would be business documents that directly relate to the


      UNITED STATES’ MOTION FOR LEAVE TO ISSUE           2
      SUBPOENAS
           Case 1:17-cr-00300-DAD-BAM Document 33 Filed 10/18/19 Page 3 of 3

 1 purchase of the Florida real estate. The subpoenas will contain the requisite specificity as the requests

 2 will only include documents related to the purchase of the Florida real estate that occurred in July 2019.

 3 The United States needs this information prior to sentencing, and we are unable to obtain it using other

 4 means.

 5                                               CONCLUSION

 6          Accordingly, the United States requests that, pursuant to Rule 17(c), the court grant leave to

 7 issue early return subpoenas and that the return date for the subpoenas is November 18, 2019.

 8

 9   Dated: October 18, 2019                                 McGREGOR W. SCOTT
                                                             United States Attorney
10

11                                                    By: /s/ Robin Tubesing
                                                          ROBIN TUBESING
12                                                        Assistant United States Attorney
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      UNITED STATES’ MOTION FOR LEAVE TO ISSUE           3
      SUBPOENAS
